EXHIBIT 10.3




DECKERS OUTDOOR CORPORATION
2006 EQUITY INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT


Unless otherwise defined herein, capitalized terms shall have the defined
meaning set forth in the Deckers Outdoor Corporation 2006 Equity Incentive Plan.
1.    NOTICE OF STOCK UNIT GRANT
You have been granted Stock Units, subject to the terms and conditions of the
Plan and this Stock Unit Award Agreement (this “Agreement”), as follows:
Name of Awardee:
   
Total Number of Stock Units Granted:
   
Grant Date:
   
Vesting Schedule:
March 31, 2016 33.33%
March 31, 2017 33.33%
March 31, 2018 33.33%
Performance Period:
Fiscal Year Ending March 31, 2015 (the “Performance Period”)
Performance Criteria:
The percentage of Nonvested Stock Units that may vest will be based on the value
of diluted 2015 EPS as set forth in Exhibit A attached hereto (the “Performance
Criteria”).



2.    AGREEMENT
2.1    Grant of Stock Units. Pursuant to the terms and conditions set forth in
this Agreement (including Section 1 above) and the Plan, the Administrator
hereby grants to the Awardee named in Section 1, on the Grant Date set forth in
Section 1, the number of Stock Units set forth in Section 1.
2.2    Purchase of Stock Units. No payment of cash is required for the Stock
Units.
2.3    Vesting/Delivery of Shares. The Awardee shall vest on the date or dates
specified in the Vesting Schedule (“Vesting Date” or “Vesting Dates”) with
respect to the number of Earned Stock Units (as defined below) specified for
such Vesting Date (i) if, and to the extent, that the Committee determines that
at least the Threshold Performance Criteria has been attained, which
determination shall be made no later than June 15 of the year subsequent to the
fiscal year to which the Threshold Performance Criteria relates, as set forth in
Section 1 above and Exhibit A attached hereto, and (ii) if the Awardee has
remained in Continuous Service from the Grant Date to the


1

--------------------------------------------------------------------------------

EXHIBIT 10.3




applicable Vesting Date. The “Earned Stock Units” shall mean the number of Stock
Units earned pursuant to this Agreement based upon the achievement by the
Company of the Performance Criteria as set forth in Exhibit A. Within ten (10)
business days following the date on which the Awardee vests in a Stock Unit as
set forth herein, the Company shall deliver to the Awardee one Share for each
Stock Unit in which the Awardee becomes vested and such Stock Unit shall
terminate.
For purposes of this Agreement, the term “Continuous Service” means (i)
Awardee’s employment by either the Company or any parent or subsidiary
corporation of the Company, or by a corporation or a parent or subsidiary of a
corporation assuming this Agreement or issuing New Incentives, as defined in
Section 2.5 below, which is uninterrupted except for vacations, illness (except
for permanent disability, as defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)), or leaves of absence which are approved
in writing by the Company or any of such other employer corporations, if
applicable, or (ii) so long as Awardee is engaged as a Consultant or other
Service Provider.
2.4    Intentionally Omitted.
2.5    Vesting Upon Change in Control.
(a)    (i) Prior to the End of the Performance Period. In the event of a Change
in Control that is consummated prior to the end of the Performance Period,
notwithstanding Section 2.3 above, if the Awardee holds Nonvested Stock Units at
the time a Change in Control occurs, and either (i) the Change in Control is not
approved by a majority of the Continuing Directors (as defined below) or (ii)
the acquiring or successor entity (or parent thereof) does not agree to provide
for the continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation (“New Incentives”), if, and to the extent, that the Committee
determines that at least the Threshold Performance Criteria has been attained,
which determination shall be made no later than June 15 of the year subsequent
to the year to which the Threshold Performance Criteria relates, as set forth in
Section 1 above and Exhibit A attached hereto, then all of the Nonvested Stock
Units shall become immediately and unconditionally vested, and the restrictions
with respect to all of the Nonvested Stock Units shall lapse, effective
immediately prior to the consummation of such Change in Control.
(ii)    Notwithstanding subsection 2.5(a)(i) above, if pursuant to a Change in
Control approved by a majority of the Continuing Directors, the acquiring or
successor entity (or parent thereof) provides for the continuance or assumption
of this Agreement or the substitution for this Agreement of a new agreement of
comparable value covering New Incentives, then vesting of the Nonvested Stock
Units shall not accelerate in connection with such Change in Control to the
extent this Agreement is continued, assumed or substituted for New Incentives;
provided, however, if there is a Termination of Service of Awardee without Cause
or pursuant to a Constructive Termination (as defined below) within 12 months
following such Change in Control, all Nonvested Stock Units or New Incentives
shall vest effective upon such termination regardless of the Performance
Criteria.


2

--------------------------------------------------------------------------------

EXHIBIT 10.3




(b)    (i) After the End of the Performance Period. In the event of a Change in
Control that is consummated after the end of the Performance Period,
notwithstanding Section 2.3 above, if the Awardee holds Nonvested Stock Units at
the time a Change in Control occurs, and either (A) the Change in Control is not
approved by a majority of the Continuing Directors (as defined below) or (B) the
acquiring or successor entity (or parent thereof) does not agree to provide for
the continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation (“New Incentives”), then all of the Earned Stock Units based upon
the achievement of the Performance Criteria as determined by the Committee shall
become immediately and unconditionally vested, and the restrictions with respect
to all of the Earned Stock Units shall lapse, effective immediately prior to the
consummation of such Change in Control.
(ii)    Notwithstanding subsection 2.5(a) above, if pursuant to a Change in
Control approved by a majority of the Continuing Directors, the acquiring or
successor entity (or parent thereof) provides for the continuance or assumption
of this Agreement or the substitution for this Agreement of a new agreement of
comparable value covering New Incentives, then vesting of the Nonvested Stock
Units shall not accelerate in connection with such Change in Control to the
extent this Agreement is continued, assumed or substituted for New Incentives;
provided, however, if there is a Termination of Service of Awardee without Cause
or pursuant to a Constructive Termination (as defined below) within twelve (12)
months following such Change in Control, all Earned Stock Units or New
Incentives shall vest effective upon such termination.
(c)    For purposes of this Agreement, the following terms shall have the
meanings set forth below:
(i)    “Cause” means the termination by the Company of Awardee as a Service
Provider for any of the following reasons: (a) the continued, unreasonable
refusal or omission by the Awardee to perform any material duties required of
him or her by the Company if such duties are consistent with duties customary
for the position held with the Company; (b) any material act or omission by the
Awardee involving malfeasance or gross negligence in the performance of the
Awardee’s duties to, or material deviation from, any of the policies or
directives of, the Company; (c) conduct on the part of the Awardee which
constitutes the breach of any statutory or common law duty of loyalty to the
Company; including the unauthorized disclosure of material confidential
information or trade secrets of the Company; or (d) any illegal act by the
Awardee which materially and adversely affects the business of the Company or
any felony committed by the Awardee, as evidenced by conviction thereof,
provided that the Company may suspend the Awardee with pay while any allegation
of such illegal or felonious act is investigated. In the event that the Awardee
is a party to an employment agreement or other similar agreement with the
Company or any Affiliate that defines a termination on account of “Cause” (or a
term having similar meaning), such definition shall apply as the definition of a
termination on account of “Cause” for purposes hereof, but only to the extent
that such definition provides the Awardee with greater rights. A termination on
account of Cause shall be communicated by written notice to the Awardee, and
shall be deemed to occur on the date such notice is delivered to the Grantee.


3

--------------------------------------------------------------------------------

EXHIBIT 10.3




(ii)    “Constructive Termination” shall mean a termination of the Awardee as a
Service Provider within sixty (60) days following the occurrence of any one or
more of the following events without the Awardee’s written consent: (i) any
material reduction in overall responsibilities, base compensation, annual
incentive compensation opportunity, aggregate employee benefits or (ii) a change
of the Awardee’s location of employment by more than fifty (50) miles. A
Constructive Termination shall be communicated by written notice to the Company,
and shall be deemed to occur on the date such notice is delivered to the
Company, unless the circumstances giving rise to the Constructive Termination
are cured within thirty (30) days of such notice.
(iii)    “Continuing Director” means any member of the Board of Directors of the
Company who was a member of the Board prior to the adoption of the Plan, and any
person who is subsequently elected to the Board if such person is recommended or
approved by a majority of the Continuing Directors.
2.6    Effect of Awardee’s attainment of age 62 and the completion of 10 years
of Continuous Service. Notwithstanding Section 2.3 to the contrary, if, after
March 31, 2015, and before March 31, 2018, Awardee both (i) attains age
sixty-two (62) and (ii) completes ten (10) years of Continuous Service
(“Retirement Event”), and if, and to the extent, that the Committee determines
that at least the Threshold Performance Criteria has been attained, which
determination shall be made no later than June 15 of the year subsequent to the
year to which the Threshold Performance Criteria relates, as set forth in
Section 1 above and Exhibit A attached hereto, then, notwithstanding that there
is a termination of Continuous Service following the Retirement Event, the
number of Nonvested Stock Units determined according to the performance criteria
and thresholds set forth in Exhibit A shall vest on the Vesting Dates set forth
above, provided that the Awardee continues to comply with any covenants set
forth in Section 3 below.
2.7    No Interest in Company Assets. The Awardee shall have no interest in any
fund or specific asset of the Company by reason of the Stock Units.
2.8    No Rights as a Stockholder Before Delivery. The Awardee shall not have
any right, title, or interest in, or be entitled to vote or receive
distributions in respect of, or otherwise be considered the owner of, any of the
shares of Common Stock covered by the Stock Units.
2.9    Regulatory Compliance. The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all applicable requirements
of law and the requirements of any stock exchange or interdealer quotation
system upon which the Common Stock may be listed or traded.
2.10    Withholding Tax. The Company’s obligation to deliver any Shares upon
vesting of Stock Units shall be subject to the satisfaction of all applicable
federal, state, local, and foreign income and employment tax withholding
requirements. The Awardee shall pay to the Company an amount equal to the
withholding amount (or the Company may withhold such amount from the Awardee’s
salary) in cash. At the Administrator’s discretion, the Awardee may pay the
withholding amount with Shares; provided, however, that payment in Shares shall
be limited to the withholding amount calculated using the minimum statutory
withholding rates.


4

--------------------------------------------------------------------------------

EXHIBIT 10.3




2.11    Company “Clawback Policy.” The Company has developed and implemented a
policy providing that, in the event the Company is required to prepare an
accounting restatement due to material noncompliance with any financial
reporting requirements under the securities laws, the Company shall recover a
portion of any incentive compensation (including stock grants) based upon
erroneous data (a “Clawback Policy”). Awardee agrees and acknowledges that the
provision of a Clawback Policy adopted by the Company, as the same may be
amended from time to time, shall apply to Awardee. The Stock Units granted under
this Agreement shall be subject to a Clawback Policy adopted by the Company,
including, without limitation, the rights of the Company to enforce Awardee’s
repayment obligation.
2.12    Plan. This Agreement is subject to all provisions of the Plan, receipt
of a copy of which is hereby acknowledged by the Awardee. The Awardee shall
accept as binding, conclusive, and final all decisions and interpretations of
the Administrator upon any questions arising under the Plan and this Agreement.
2.13    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their legal representatives, heirs, and permitted
successors and assigns.
2.14    Restrictions on Transfer. The Stock Units may not be sold, assigned,
transferred, pledged, or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise. No right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of the person entitled to such benefits.
Any assignment in violation of this Section 2.13 shall be void.
2.15    Restrictions on Resale. The Awardee agrees not to sell any Shares that
have been issued pursuant to the vested Stock Units at a time when Applicable
Laws, Company policies, or an agreement between the Company and its underwriters
prohibit a sale. This restriction shall apply as long as the Awardee is a
Service Provider and for such period after the Awardee’s Termination of Service
as the Administrator may specify.
2.16    Section 409A. To the extent applicable, it is intended that this Plan
comply with the provisions of Section 409A (“Section 409A”) of the Code. This
Plan will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Plan to fail to satisfy Section
409A will have no force and effect until amended to comply therewith (which
amendment may be retroactive to the extent permitted by Section 409A).
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Awardee shall not be considered to have terminated employment with
the Company for purposes of this Plan and no stock transfer shall be due to
Awardee under this Plan which are transferable upon Awardee’s termination of
employment until Awardee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.


5

--------------------------------------------------------------------------------

EXHIBIT 10.3




2.17    Entire Agreement; Governing Law. This Agreement and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Awardee with respect to the subject matter hereof, and may not
be modified adversely to the Awardee’s interest except by means of a writing
signed by the Company and the Awardee. This Agreement is governed by the
internal substantive laws, but not the choice of law rules, of Delaware.
2.18    No Guarantee of Continued Service. This Agreement, the transactions
contemplated hereunder, and the vesting schedule set forth herein constitute
neither an express nor implied promise of continued engagement as a Service
Provider for the vesting period, for any period, or at all, and shall not
interfere with Awardee’s right or the Company’s right to terminate Awardee’s
relationship as a Service Provider at any time, with or without Cause.
3.    Restrictive Covenants. This Section shall apply if Awardee’s Continuous
Service is terminated following a Retirement Event and any Stock Units continue
to vest as described in Section 2.6 above:
3.1    Non-Competition.  The Awardee shall not, without the Board’s prior
written consent, directly or indirectly engage in, have any equity interest in,
or assist, manage or participate in (whether as a director, officer, employee,
agent, representative, security holder, consultant or otherwise) any Competitive
Business; provided, however, that: (i) the Grantee shall be permitted to acquire
a passive stock or equity interest in such a Competitive Business provided the
stock or other equity interest acquired is not more than 5% of the outstanding
interest in such a Competitive Business; and (ii) the Grantee shall be permitted
to acquire any investment through a mutual fund, private equity fund or other
pooled account that is not controlled by the Grantee and in which s/he has less
than a 5% interest.  For purposes of this provision, the term “Competitive
Business” a business or businesses activity which is the same as, substantially
similar to, or in competition with, business of the Company.
3.2    Non-Solicitation.  The Awardee will not, directly or indirectly, recruit
or otherwise solicit or induce any non-clerical employee, director, consultant,
customer, vendor or supplier of the Company to terminate his, her or its
employment or arrangement with the Company or otherwise change his, her or its
relationship with the Company.
3.3    Confidentiality.  The Awardee shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for his or her benefit or the benefit of any person, firm, corporation or other
entity, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships, business
plans, designs, marketing or other business strategies, compensation paid to
employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets.  Notwithstanding anything herein to the contrary,
nothing shall prohibit the Awardee from disclosing any information that is
generally known by the public.


6

--------------------------------------------------------------------------------

EXHIBIT 10.3




3.4    Non-Disparagement. The Awardee will not criticize, defame, be derogatory
toward or otherwise disparage the Company (or the Company’s past, present and
future officers, directors, stockholders, attorneys, agents, representatives,
employees or affiliates), or its or their business plans or actions, to any
third party, either orally or in writing; provided, however, that this provision
will not preclude the Awardee from giving testimony in response to a lawful
subpoena or preclude any conduct protected under 18 U.S.C. Section 1514A(a) or
any similar state or federal law providing “whistleblower” protection to the
Awardee.
[remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------

EXHIBIT 10.3






By the Awardee’s signature and the signature of the Company’s representative
below, the Awardee and the Company agree that this Award is granted under and
governed by the terms and conditions of this Agreement and the Plan. The Awardee
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel before executing this Agreement and
fully understands all provisions of this Agreement and the Plan. The Awardee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to this
Agreement and the Plan.
The Awardee further agrees that the Company may deliver by email all documents
relating to the Plan or this Award (including prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including annual reports and proxy
statements). The Awardee also agrees that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.


AWARDEE:
DECKERS OUTDOOR CORPORATION
________________________________
 
Signature
By: _______________________________
________________________________
 
Printed Name
Its: _______________________________
________________________________
 
Residence Address
______________________________
 
Date
_______________________________
 
_______________________________
 
Date
 













8